Bell, Justice.
This is an appeal from an order of the Juvenile Court of Lowndes County, transferring a case from that court to superior court pursuant *519to OCGA § 15-11-39. Appellant is accused of murder and public drunkenness. After reviewing the record, we find that the appellant’s enumerations have no merit, and therefore affirm the judgment.
Decided September 22, 1988.
William D. Edwards, for appellant.
H. Lamar Cole, District Attorney, J. David Miller, Assistant District Attorney, for appellee.

Judgment affirmed.


All the Justices concur.